Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], convicting the defendant of holding and keeping unwholesome food, in violation of the Sanitary Code (Article 9, § 163),  and in failing to keep the same separate and apart from other foodstuffs (Regulation 27; Sanitary Code, § 148), * and fining *854defendant $150 on the first and $100 on the second count of the information, unanimously affirmed. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ.